As filed with the Securities and Exchange Commission on April 24, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 LINEAR TECHNOLOGY CORPORATION (Exact name of registrant as specified in its charter) Delaware 94-2778785 (State of Incorporation) (I.R.S. Employer IdentificationNo.) 1630 McCarthy Boulevard Milpitas, California 95035 (Address of principal executive offices) 2005 Employee Stock Purchase Plan (Full title of the plan) Paul Coghlan Chief Financial Officer 1630 McCarthy Boulevard Milpitas, California 95035 (408) 432-1900 (Name, address and telephone number of agent for service) Copy to: Herbert P. Fockler, Esq. Wilson Sonsini Goodrich & Rosati Professional Corporation 650 Page Mill Road Palo Alto, California 94304 (650) 493-9300 Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerþAccelerated filer¨Non-accelerated filer¨Smaller reporting company¨ (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.001 par value per share, reserved for future issuance under the 2005 Employee Stock Purchase Plan 2,000,000 $18.79(2) $37,580,000 $2,096.96 (1) Pursuant to Rule 416(a) of the Securities Act of 1933, as amended (the "Securities Act"), this Registration Statement shall also cover any additional shares of the Registrant's Common Stock that become issuable under the Linear TechnologyCorporation 2005 Employee Stock Purchase Plan described herein by reason of any stock dividend, stock split, recapitalization or other similar transaction effected without the Registrant's receipt ofconsideration that results in an increase in the number of the Registrant's outstanding shares of Common Stock (2)Estimated in accordance with Rules 457(c) and 457(h) solely for the purpose of calculating the registration fee on the basis of $22.10 per share, which represents 85% of the average of the high and low prices of Common Stock of Linear Technology Corporation as reported on the NASDAQ Global Market onApril 202009. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.Incorporation of Documents by Reference. The following documents previously filed by Linear Technology Corporation(the “Registrant”) with the Securities and Exchange Commission (the “Commission”) are incorporated by reference into this Registration Statement: (a)The
